Citation Nr: 1729723	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a separate rating for major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) for the period prior to April 22, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the November 2014 rating decision, the RO granted service connection for GERD and assigned an initial 10 percent rating.  In the May 2015 rating decision, the RO denied a rating in excess of 50 percent for PTSD.  

In a July 2016, the Board, in pertinent part, denied the Veteran's claim for a rating in excess of 50 percent for PTSD and granted a higher 30 percent rating for GERD, effective April 22, 2013, but continued the initial 10 percent for the period prior to April 22, 2013.
 
The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion for Partial Vacatur and Remand, and remanded the part of the Board's decision that denied entitlement to a rating in excess of 50 percent for PTSD, an initial disability rating in excess of 10 percent for GERD for the period prior to April 22, 2013, and a rating in excess of 30 percent thereafter for actions consistent with the terms of a Joint Motion.  The appeal as to the remaining issues was dismissed.

The issue of higher ratings for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Throughout the period on appeal, the Veteran's service-connected PTSD with MDD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, abstract thinking, and disturbances of mood and motivation; these symptoms combined to result in the Veteran having occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  There is no competent clinical evidence of record which distinguished manifestations of PTSD and MDD sufficient to assign separate ratings.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a separate rating for MDD are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.14, 4.130, DC 9434 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated July 2009, October 2012 and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in February 2015 and April 2015.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

During the appeal period, the Veteran's PTSD with MDD was rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

An October 2014 primary care record reflects that the Veteran was seen for the ongoing management of a variety of medical problems, to include depression/PTSD.   The Veteran was noted as pleasant and cooperative.   He was stable on medication for his depression/PTSD.  

In March 2015, VA received the Veteran's request for an increased rating for his service connected PTSD.  

A February 2015 VA examination report reflects that the Veteran was diagnosed with PTSD and depressive disorder.  The Veteran's PTSD symptoms included excessive worry, avoidance of crowds, social withdrawal, irritability, and problems with sleep.  The Veteran's depressive disorder caused sadness, low self-esteem, lack of motivation, and episodes of feeling hopeless.  Since the Veteran's previous October 2012 VA examination, the Veteran had lost his home due to foreclosure and had moved in to an apartment with his wife, a female cousin, and a friend of his deceased stepson who had custody of his 2 children every other weekend.  The Veteran was found to be stressed by the crowded living conditions and angry at the bank for foreclosing on his house.  He continued to have a strained relationship with his wife, but reported that he got along well with his cousin and the friend of his deceased stepson who was living with him.  He also reported good relationships with his extended family.  He remained unemployed.  Upon examination symptoms of depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, and disturbances of motivation and mood were found to actively apply to the Veteran's diagnoses of PTSD and depressive disorder.  A designation of which of those symptoms were attributable to which disorder was not made.  The examiner concluded that the Veteran's overall mental health functioning fell in the range of moderate to severe symptomatology.  This examiner further concluded that the Veteran's overall mental diagnoses resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Though, the examiner did state that the Veteran's occupational and social impairment were primarily attributable to his PTSD.

At an April 2015 VA examination  the Veteran's complaints and mental status examination were unchanged from the previous February 2015 examination.  His depressive disorder symptoms were stated as sadness, low self-esteem, lack of motivation, and episodes of feeling hopeless.  His PTSD symptoms were stated as excessive worry, avoidance of crowds, social withdrawal, irritability, and sleep problems.  The Veteran reported positive relationships with his brothers.  The Veteran also reported that he was planning to move to Florida to be near the friend of his deceased stepson (whom he considered to be his "stepson") and relatives of this "stepson."  Upon examination the Veteran's diagnoses of PTSD and depressive disorder produced symptoms of depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, and disturbances of motivation and mood.  Again, no designation of which disorder caused which of those symptoms was made. The examiner stated that his overall mental diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with normal, routine behavior, self-care and conversation.  The examiner again stated that the Veteran's overall mental health functioning fell in the range of moderate to severe and that his occupational and social impairment were primarily attributable to his PTSD.



In light of the above, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  In his 2015 VA examinations the Veteran was found to have symptoms of depressed mood, anxiety, chronic sleep impairment, abstract thinking, and disturbances of mood and motivation.  These conditions combined to result in the Veteran having occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.  He was found to be generally functioning satisfactorily and had normal routine behavior, self-care, and conversation.  Though he continued to have a stressful and strained relationship with his wife, the Veteran continued to report maintaining a positive relationship with his other relatives, including his cousin and brothers.  Both examinations in 2015 found the Veteran's overall mental health functioning to fall in the range of moderate to severe symptomology.  Thus, the Board finds that the Veteran's psychological disability symptomology more approximates the criteria for a 50 percent disability.

The Veteran did not exhibit symptoms of suicidal ideation, interference with his routine activities, illogical speech, near-continuous panic or depression which affected his ability to function independently, neglect of his personal hygiene, or an inability to establish and maintain effective relationships which would be necessary to warrant a 70 percent rating.  Furthermore, there is no evidence of record which established that the Veteran is suffering from total occupational and social impairment.  He has not reported symptoms of persistent delusion or hallucinations, inability to perform activities of daily living, or grossly inappropriate behavior.  His examinations have not found symptoms of gross impairment in thought process or communication, danger of hurting himself or others, or disorientation to time, place or memory loss which would be necessary to warrant a 100 percent rating.  

Accordingly, the Board finds that a rating in excess of 50 percent under DC 9411 is not warranted.  

Separate Rating for MDD

As stated in the Introduction, the Court's January 2017 Order adopted the provisions of a JMR.  The parties to the JMR found that the June 2016 Board decision failed to address the issue of whether the Veteran was entitled to a separate disability rating for his service-connected MDD, in addition to the rating already in effect for his service-connected PTSD.

In general, the statutory structure of disability benefits for veterans seeks to compensate veterans who are injured in service.  38 U.S.C.A. §§ 110, 1131 (West 2014).  The Secretary of Veterans Affairs is charged with administering these benefits and has promulgated disability rating tables that represent the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.1 (2016).  Pursuant to statute and regulation, each disabled Veteran receives a single disability rating, which determines the amount of compensation the veteran will receive.  38 U.S.C.A § 1155.  Implicit within such statutory language is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity.  See Brady v. Brown, 4 Vet. App. 203 (1993).  Such duplication has often been referred to as "pyramiding of benefits," "pyramiding of disabilities," or "pyramiding of compensation."  Amberman v Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Recognizing the difficulties inherent in such circumstances, the VA promulgated a regulation captioned "Avoidance of pyramiding" which provided that, "the evaluation of the same disability under various diagnoses is to be avoided."  38 C.F.R. § 4.14 (2016).

The Brady Court noted that situations may arise in which the nature of the medical evidence was such that reasonable arguments may be made for rating the disability under two or more possible diagnostic codes.  Brady, 4 Vet. App. at 206.  In such circumstances, the rating board or the BVA must weigh the evidence and make an informed choice as to which diagnostic code provides the most appropriate method for rating the veteran's disability.  Id.  The Court, in Esteban v. Brown, 6 Vet. App. 259 (1994),  specifically stated that, "the critical element is that none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other conditions."  6 Vet. App. at 262.  In Amberman, the United States Court of Appeals for the Federal Circuit agreed, finding that two defined diagnoses constitute the same disability for purposes of § 4.14 if there is overlapping symptomology.  

Thus, though it is well settled that an appellant may not be rated twice for the same symptoms, should the appellant's symptomatology be distinct and separate, separate rating may be warranted.  Id.  The Amberman Court addressed the issue of the symptomology of mental disorders, stating that if [mental disorders] could have different symptoms it could be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability.  The Federal Circuit specifically referenced the Board's express provision that if "the record ever subsequently contains competent clinical evidence which distinguishes manifestations of the service-connected [psychiatric disabilities], the disabilities may be assigned separate ratings."  Id. 

Considering the foregoing, the Board finds that a separate disability rating for the Veteran's service-connected MDD is not warranted.  

In September 2012, the Board granted service-connection for the Veteran's MDD.  VA examinations performed in 2009, 2011, and 2012 were unable to differentiate the symptoms of the Veteran's service-connected psychiatric disabilities.  

VA examinations in February and April 2015, however, were able to assign symptoms to each diagnosed disorder.  The February and April 2015 examiner diagnosed the Veteran with both PTSD and a depressive disorder.  The examiner determined that the Veteran's depressive disorder produced symptoms of sadness, low self-esteem, lack of motivation, and episodes of feeling hopeless.  They further determined that his PTSD caused excessive worry, avoidance of crowds, social withdrawal, irritability, and problems with sleep.  

However, the issue in this case is the the critical application of the symptoms used to rate the Veteran's psychiatric disability are actually overlapping.   In this regard, the basis for rating the Veteran's disability, and the underlying 70 percent disability rating for which he is currently receiving considers the findings by the examiner's that the Veteran had depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, and disturbances of motivation and mood.  Specifically, the examiners have found that these symptoms actively applied to the Veteran's diagnoses of both PTSD and depressive disorder.  In regards to these symptoms, used for VA rating purposes, the examiner did not make a designation between which diagnoses caused which symptom. In fact, these symptoms have been attributed to the Veteran's service connected psychiatric disability collectively as causing him the severity of his overall disability without distinguishing each and every manifestation.  Significantly, moreover, both of the Veteran's mental conditions (PTSD and depressive disorder) were found to cause the Veteran's occupational and social impairment.  Finally, the examiner found that the Veteran's overall mental health functioning fell in the range of moderate to severe.  Thus, though the examiner did differentiate some symptoms between the Veteran's PTSD and depressive disorder, no such designation was made in regards to all of the symptoms necessary to evaluate the Veteran's psychiatric disabilities for rating purposes based on clearly delineated symptoms.  Further, the examiner was unable to provide a designation determination as to which of the two diagnoses caused the Veteran's occupational and social impairment or to what degree each causef such impairment.  Ultimately, it was the overall mental health functioning of the Veteran's associated disabilities that was determined to be moderate to severe.  The examiner did not, in either the February or April 2015 examinations, singularly evaluate the Veteran's individual mental disorders and the respective impact these diagnoses cause upon the Veteran.

As stated by the Court in Esteban the critical element of a separate rating is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  In this matter, though there was a listing of clinical symptoms, neither of the Veteran's diagnoses was singled out in regards to the cause of the Veteran's impairment, level of functioning, or symptoms required to assess the Veteran for rating purposes.  As required by Amberman, competent clinical evidence which distinguishes the Veteran's PTSD from his depressive disorder is not currently found in the evidence of record.  The Board finds, as such, that many of the Veteran's PTSD and depressive disorder symptoms, for rating purposes, are duplicative and overlap with the symptomology of the other condition.  

Accordingly, and pursuant to Esteban and Amberman, the Board finds that a separate rating for the Veteran's service-connected MDD is not warranted and would constitute impermissible pyramiding, pursuant to 38 C.F.R. § 4.14.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a separate rating for MDD is denied.


REMAND

The parties to the JMR found that the June 2016 Board decision failed to adequately address the Veteran's GERD symptomology without the ameliorative effects of the Veteran's GERD medication.  The Court found that the Board had erred when it considered the ameliorative effects of the Veteran's medications when determining the appropriate disability rating for his service-connected GERD.  

In this regard, the Veteran's prior VA examinations regarding his GERD did not indicate if his condition was productive of impairment of health, or to what degree if so.  Furthermore, February 2015 VA medical center (VAMC) records indicate that the Veteran was recommended for a esophagogastroduodenoscopy (EGD).  However, no records regarding the results of this test are in the evidence of record.  The Board finds that a complete record, including the results of the recommended EGD, if performed, are necessary to comply with the directives of the Court's JMR.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all pertinent VA medical records dated from February 2015 to the present and associate them with the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional who has not previously examined him to ascertain the nature and severity of his service-connected GERD, including determining the severity of the Veteran's condition in an unmedicated state.  All indicated studies/diagnostic tests must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this REMAND, and any electronic records, were reviewed in connection with this examination.   

The examiner should:

(a) Report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications;  

(b) In particular, the examiner should note whether the Veteran has pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above; 

(c) Estimate, to the extent possible, the severity of the Veteran's GERD without medication; 

(d) Indicate the degree of functional impairment that the Veteran has as a result of his service-connected GERD without medication; and

(e) Issue a retrospective opinion, which should discuss the symptomology associated with the Veteran's service-connected GERD from February 4, 2009, to present, without the ameliorative effects of medication, if possible.  All symptomology, and the severity and functional impact thereof, related to the Veteran's GERD should be identified.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Then, readjudicate the issue of an increased initial rating for GERD. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


